Title: From Thomas Jefferson to John Dickinson, 21 June 1801
From: Jefferson, Thomas
To: Dickinson, John


               
                  Dear Sir
                  Washington June 21. 1801.
               
               I recieved with great pleasure, as I do every thing from you, your letter by Dr. Vaughan, and am thankful to you for making me acquainted with him. it is extremely important to the administration of the public affairs, for me to be on terms of confidence with some persons of dispassionate judgment & integrity in every state, through whom I can obtain a knolege of such matters within their state as it is essential should be known; & most particularly a knolege of characters. the real business of our government is a manageable thing; and when I reflect on the sort of men in Europe to whom public affairs there are confided, I have no fear of failing with such coadjutors as I have. but it is the business of removal & appointment which presents the serious difficulties; all others compared with these, are as nothing. there is no object I have so much at heart as to see that the interests of my fellow citizens are confided to honest men, with understanding enough for their station. my principles, & those always avowed by the Republicans, do not admit the removing any person from office merely for a difference of political opinion. malversations in office, and the exerting official influence to controul the freedom of election, are good causes for removal. the interests of mr Mc.lane the collector of your district had been warmly espoused to me by some weighty & worthy members of Congress, & his character so represented that I turned a deaf ear to propositions for his removal as long as they were made on no specific charge. latterly however they are brought forward on the ground of malconduct in office, and electioneering activity. an enquiry is instituted as to the former. but the dead letter of written testimony will not enable us at a distance to decide with that satisfaction which intuition enables you to do, who are on the spot. you would indeed render me a great private favor as well as public service if you would inform me confidentially, what judgment you form on the question whether this man ought or ought not to be removed from office? asking it for my own personal information only, your tranquility shall never be disturbed by a communication of your opinion to any other person. it is to satisfy my own conscience I ask it, fearful of being led astray by the opinions of others not so well known to me as you are.—a mr Mendenhall is better recommended than any other as a successor if it be proper to remove Mc.lane. is he the best republican character to whom it can be given? I hope when you consider the difficulty & the duty of procuring good information in cases where I must lean altogether on the information of others, you will excuse my solliciting the aid of a judgment on which I can rely implicitly; and if you should find it not too disagreeable and would spontaneously favor me from time to time with your opinions and information as to persons or things as they arise in your own state, or on the broader scale of the Union, I should consider the acquisition of such a counsellor as among the most precious safeguards to the public interests confided to me. Accept I pray you the homage of my constant and affectionate friendship & veneration.
               
                  
                     Th: Jefferson
                  
               
            